DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muneishi (US 2020/0275528). 
	Muneishi shows the apparatus and method claimed including a housing chamber (25), a plate (1) configured to support a substrate in the housing, a heating member (2) provided in the plate for heating the substrate, a power supply (111) that supplies AC power, and a controller (109) to control the heating member by alternatively turning on and off a control input for controlling the heating member. Also see para [0108] to [0112].
	With respect to claims 2 and 14, Muneishi further shows the controller that determines turn-on time of the control input which is based on the frequency of the AC power having a voltage waveform as shown in Figure 9. Also see para [0156].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US 2020/0275528) in view of Kim (US 2008/0296280) and Park (US 2014/0353304)
Muneishi shows the apparatus and method claimed including the controller that controls the heating member based on the frequency of the AC power, but Muneishi does not show the controller that determines turn-on time of the control unit depending of an output ratio of the AC power and a unit pulse time of the AC power. 
Kim shows an AC power having a cycle wherein turn-on timing of the control  input is based on the output ratio of the AC power, which can be between 0 to 100 % of the AC power in a given cycle, and the input pulse time of the AC power which is shown by time intervals (T1) as Figure 1A or time intervals shown by (P1-P5) having equal areas as shown in Figure 4. Also, see Figures 1A-!C and 4-6. Kim the control input based on the output ratio of the AC power and the time intervals of the AC power provide substantially uniform energy changes to the heating member as illustrated in Figure 1D or Figure 7.
Park shows it is known to provide a controller (140) that controls an output power to a heating member wherein an AC power waveform is divided into time intervals of 1/100, which would be a unit pulse time of the AC power as claimed, and adjust power to the heater by controlling current/voltage at each divided time intervals. Also see para [0062].  
In view of Kim and Park, it would have been obvious to one of ordinary skill in the art to adapt Muneishi with the controller that determines turn-on timing of the control input that depends on an output ratio of the AC power and the unit pulse time/intervals of the AC power so that power applied to the heating member can be effectively controlled to minimize voltage output variations by having substantially uniform voltage changes that would predictably uniform heating distribution to the substrate supported on the plate. 
With respect to claims 4, 9 and 16, Kim shows the unit interval times (T1 or P1-P5) as unit pulse time as Park shows the interval times that is calculated by the controller that further shows dividing the time intervals including into 1/10, 1/100, or 1/1000 based on the AC frequency of 50 Hz. 
With respect to claims 5, 10 and 17, Kim shows a unit output of the AC power in Figure 7 wherein the sum of the unit output is greater than or equal to the unit pulse time of the individual outputs wherein the controller determines a corresponding time which is a zero crossing of the AC voltage waveform.  
With respect to claims 6, 7, 11, 12, 18 and 19, Muneishi and Kim show the controller repeatedly performing the process of determining the turn-on timing of the control input, and it would also have been obvious to use the turn-on timing in consideration of sampling time or any other desired purpose to meet the desired AC output. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii (US 2004/0129694) and Kumada et al (US 8,244,150).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761